Exhibit 10.2

 

21ST CENTURY ONCOLOGY HOLDINGS, INC.
WARRANT AGREEMENT

 

WARRANT AGREEMENT (this “Agreement”), dated as of
                                 between 21st Century Oncology Holdings, Inc., a
Delaware corporation (the “Company”), and the holders from time to time of the
Warrants referred to herein (the “Holders”).

 

WHEREAS, pursuant to the Subscription Agreement, dated as of September 26, 2014
(the “Subscription Agreement”), by and among 21st Century Oncology Investments,
LLC, the Company, 21st Century Oncology, Inc., and Canada Pension Plan
Investment Board, providing, among other things, for the issuance by the Company
of warrants to purchase Common Stock (collectively, the “Warrants,”); and

 

WHEREAS, the Company has agreed to issue the Warrants on the terms and
conditions set forth in this Agreement and the Subscription Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained in the Subscription Agreement the parties hereto hereby agree as
follows:

 

Article I
Issuance

 

Section 1.1                                    Issuance of Warrants.  The
Company shall issue and deliver a certificate or certificates evidencing the
Warrants (the “Warrant Certificates”) pursuant to the terms of the Subscription
Agreement.  Each Warrant Certificate shall be substantially in the form of
Exhibit A hereto.  Each Warrant Certificate shall be dated the date of
issuance.  An Officer of the Company shall sign each Warrant Certificate by
manual or electronic signature.

 

Article II
Exercise

 

Section 2.1                                    Exercise.  Each Warrant shall
initially entitle the Holder thereof to purchase one share of Common Stock (as
adjusted, the “Number of Shares Per Warrant”) for a per share exercise price of
$0.01 (as adjusted, the “Exercise Price”), in each case subject to adjustment
pursuant hereto.  Subject to Sections 2.2 and Section 2.3, the Warrants shall be
exercisable at the election of the Holders thereof either in full at any time or
in part from time to time.  The Company shall issue the Warrants pursuant to
this Agreement and Section 4.7 of the Subscription Agreement.

 

Section 2.2                                    Exercise of Warrants for Cash. 
Each Warrant may be exercised on any Business Day on or prior to 5:00 P.M. New
York time on the Expiration Date, by

 

--------------------------------------------------------------------------------


 

(i) surrender of a Warrant Certificate to the Company, at its Principal Place of
Business, together with the Form of Election in the form of Exhibit 1 to the
Warrant Certificate duly completed and signed by the Holder thereof, and
(ii) payment to the Company of an amount equal to the number of Warrants so
exercised multiplied by the Exercise Price (the “Payment Amount”) in cash, by
certified or official bank check payable to the order of the Company or by wire
transfer of funds to an account designated by the Company for such purpose. 
Upon exercise pursuant to this Section 2.2, the exercising Holder shall be
entitled to receive the number of duly authorized, validly issued, fully paid
and nonassessable shares of Common Stock equal to the number of Warrants
exercised multiplied by the Number of Shares Per Warrant.

 

Section 2.3                                    Cashless Exchange of Warrants. 
Each Warrant may be exchanged on any Business Day on or prior to 5:00 P.M. New
York time on the Expiration Date, by surrender of a Warrant Certificate to the
Company at its Principal Place of Business, together with the Form of Election
in the form of Exhibit 1 to the Warrant Certificate duly completed and signed by
the Holder thereof.  Upon exchange pursuant to this Section 2.3, the exchanging
Holder shall be entitled to receive the number of duly authorized, validly
issued, fully paid and nonassessable shares of Common Stock equal to the
difference between (a) the number of Warrants exchanged multiplied by the Number
of Shares Per Warrant, less (b) the quotient of (x) the product of (1) the
number of Warrants exchanged multiplied by (2) the Number of Shares Per Warrant
multiplied by (3) the Exercise Price, divided by (y) the Fair Market Value per
share of Common Stock on the Business Day immediately preceding the date of such
exchange.  For all purposes of this Agreement other than Sections 2.2 and 2.3,
unless otherwise specified, any reference to the exercise of any Warrant shall
be deemed to include a reference to the exchange of such Warrant into Common
Stock in accordance with the terms of this Section 2.3.

 

Section 2.4                                    Delivery of Stock Certificates,
etc.  Within 10 Business Days after each exercise of any Warrant, the Company,
at its sole expense (including, without limitation, the payment of any
applicable issue taxes), shall issue or cause to be issued in the name of and
delivered to the Holder of such Warrant or as such Holder may direct:

 

(a)                                 a certificate or certificates for the number
of shares of Common Stock, if certificated, to which such Holder shall be
entitled upon such exercise plus, in lieu of any fractional share to which such
Holder would otherwise be entitled, cash in an amount equal to the same fraction
multiplied by the Fair Market Value per such share of Common Stock, as the case
may be, on the Business Day immediately preceding the date of such exercise; and

 

(b)                                 in the event that Warrant Certificates are
surrendered for exercise in respect of less than all the Warrants represented
thereby, new Warrant Certificates, as

 

2

--------------------------------------------------------------------------------


 

directed by the Holders thereof, of like tenor, dated the date hereof, for the
remaining Warrants not so exercised.

 

Section 2.5                                    When Exercise Effective.  Each
exercise of any Warrant shall be deemed effective immediately prior to the close
of business on the Business Day on which such Warrant, together with a properly
completed Form of Election, shall be surrendered to the Company and, in the case
of exercise pursuant to Section 2.2, the Payment Amount shall be paid with
respect to such Warrant, or if such day is not a Business Day, the next Business
Day.  At such time, the Persons in whose names any shares of Common Stock shall
be issuable shall be deemed to have become the holders of record thereof.

 

Section 2.6                                    No Rights as a Stockholder. 
Neither this Agreement nor the Warrant Certificates shall entitle a Holder to
any voting rights or other rights as a holder of Common Stock prior to the
effectiveness of exercise by such Holder of any Warrant pursuant to Section 2.2
or Section 2.3.

 

Article III
Adjustments

 

Section 3.1                                    Changes in Common Stock.  In the
event that at any time or from time to time after the date hereof the Company
shall (i) pay a dividend or make a distribution on its Common Stock in shares of
its Common Stock or other shares of capital stock, (ii) subdivide its
outstanding shares of Common Stock into a larger number of shares of Common
Stock, (iii) combine its outstanding shares of Common Stock into a smaller
number of shares of Common Stock, or (iv) increase or decrease the number of
shares of Common Stock outstanding by reclassification of its Common Stock, then
the Number of Shares Per Warrant immediately after the occurrence of such event
shall be adjusted so that, after giving effect to such adjustment, each Holder
shall be entitled to receive the number of shares of Common Stock upon exercise
that such Holder would have owned or have been entitled to receive had each
Warrant been exercised pursuant to Section 2.2 immediately prior to the
occurrence of the events described above, and the Exercise Price shall be
adjusted in inverse proportion.  An adjustment made pursuant to this Section 3.1
shall become effective immediately after the effective date in the case of a
dividend, distribution, subdivision, combination or reclassification.

 

Section 3.2                                    Consolidation, Merger, Sale of
Assets, Reorganization, Liquidation.

 

(a)                                 Except as provided in Section 3.2(b), in the
event the Company consolidates or merges with or into any Person, transfers all
or a substantial portion of the Company’s properties or assets to any other
Person, effects a reorganization or reclassification of its capital stock, or
any dissolution, liquidation, winding-up or any

 

3

--------------------------------------------------------------------------------


 

other similar transaction (each, a “Corporate Transaction”), each Holder shall
have the right to receive upon exercise of the Warrants, the number and kind of
cash and other property that such Holder would have received for its Common
Stock had such Holder exercised its Warrant immediately before such Corporate
Transaction.  The Company shall provide that any surviving or acquiring Person
(the “Successor Company”) in such Corporate Transaction shall enter into an
agreement with the Company confirming the Holders’ rights pursuant to this
Agreement, assuming the Company’s obligations under this Agreement, jointly and
severally with the Company if the Company shall survive such Corporate
Transaction, and, unless Section 3.2(b) shall apply, providing after the date of
such Corporate Transaction for adjustments, which shall be as nearly equivalent
as possible to the adjustments provided for in this Article III.  The provisions
of this Section 3.2 shall apply similarly to successive Corporate Transactions
involving any Successor Company.

 

(b)                                 In the event of a Corporate Transaction in
which consideration payable to holders of Common Stock is payable solely in
cash, then the Holders shall be entitled to receive distributions on an equal
basis with any holders of Common Stock for which the Warrants are exercisable at
such time, as if the Warrants had been exercised immediately prior to such event
pursuant to Section 2.2, less the Exercise Price then in effect.  In case of any
Corporate Transaction described in this Section 3.2(b), the Company or any
Successor Company, as the case may be, shall make available the consideration
payable to such Holders (less the Exercise Price then in effect) at the same
time and subject to the same terms as the other holders of Common Stock as if
the Warrants had been exercised immediately prior to such Corporate Transaction.

 

Section 3.3                                    Dividends and Distributions.  In
the event that the Company at any time or from time to time pays or makes any
dividend or other distribution on the Common Stock, including, without
limitation, distributions of cash, evidence of its indebtedness, Options,
Convertible Securities, other securities or property or rights to subscribe for
or purchase any of the forgoing, and whether by way of dividend, spin-off,
reclassification, recapitalization, similar corporate reorganization or
otherwise, other than with respect to a transaction addressed by Section 3.1 or
Section 3.2 hereof, then, and in each such case, the Number of Shares Per
Warrant shall be increased to a number determined by multiplying the previously
applicable Number of Shares Per Warrant by a fraction, (A) the numerator of
which shall be the Fair Market Value per share of Common Stock on the effective
date for such dividend or other distribution, and (B) the denominator of which
shall be the excess, if any, of (x) such Fair Market Value per share of Common
Stock, over (y) the sum of the amount of any cash distributed per share of
Common Stock plus the positive fair market value (as reasonably determined by
the Board in good faith, as evidenced by a board resolution), if any, per share
of Common Stock of any such evidences of indebtedness, Options, Convertible
Securities, other securities or property or rights to be so distributed.  Such
adjustments shall be made

 

4

--------------------------------------------------------------------------------


 

whenever any such dividend or other distribution is made and shall become
effective as of the date of such distribution.

 

Section 3.4                                    Other Events.  If any event
occurs as to which the provisions of this Article III are not strictly
applicable but the failure to make any adjustment would not fairly and
adequately protect the purchase rights of the Warrants in accordance with the
intent and principles of such provisions, then there shall be made such
adjustments in the application of such provisions, in accordance with such
intent and principles, as shall be reasonably necessary to protect such purchase
rights of the Warrants.

 

Section 3.5                                    Minimum Adjustment.  The
adjustments required by the preceding Sections of this Article III shall be made
whenever and as often as any specified event requiring an adjustment shall
occur, except that no adjustment of the Number of Shares Per Warrant or the
Exercise Price that would otherwise be required shall be made unless and until
such adjustment either by itself or with other adjustments not previously made
increases or decreases by at least 1% the Number of Shares Per Warrant or the
Exercise Price immediately prior to the making of such adjustment.  Any
adjustment representing a change of less than such minimum amount shall be
carried forward and made as soon as such adjustment, together with other
adjustments required by this Article III and not previously made, would result
in the requisite minimum adjustment.

 

Section 3.6                                    Report as to Adjustments.  In
each case of any adjustment in the Number of Shares per Warrant or the Exercise
Price, the Company, at its sole expense, shall promptly (and in any event within
60 days) (i) compute such adjustment in accordance with the terms of this
Agreement; (ii) prepare a report setting forth such adjustment and showing in
reasonable detail the method of calculation thereof and the facts upon which
such adjustment is based (including, without limitation, (a) the event or events
giving rise to such adjustment; (b)  the number of shares of Common Stock
outstanding or deemed to be outstanding prior and subsequent to any such
transaction; (c) the method by which any such adjustment was calculated
(including a description of the basis on which the Board made any determination
of Fair Market Value or fair market value required thereby and copies of the
underlying documents supporting such determination); and (d) the Number of
Shares Per Warrant and the Exercise Price in effect immediately prior to such
event or events and as adjusted; (iii) mail a copy of each such report to each
Holder (which, for the avoidance of doubt, mail be sent by e-mail) and, upon the
request at any time (but in any event not more than once per calendar year) of
any Holder, furnish to such Holder a like report setting forth the Number of
Shares Per Warrant and the Exercise Price at the time in effect and showing in
reasonable detail how they were calculated; and (iv) keep copies of all such
reports available at its Principal Place of Business for inspection upon
reasonable advance notice during normal business hours by any Holder or any
prospective purchaser of any Warrant designated by the Holder thereof, subject
to a customary confidentiality agreement if reasonably requested by the Company.

 

5

--------------------------------------------------------------------------------


 

Section 3.7                                    Frustration of Purpose.  The
Company shall not, by amendment of its certificate of incorporation or other
organizational document, through any Corporate Transaction or otherwise,
intentionally avoid or seek to avoid the observance or performance of any of the
terms of this Agreement.  Without limiting the generality of the foregoing, the
Company (a) will not permit the par value of any shares of Common Stock
receivable upon the exercise of any Warrant to exceed the Exercise Price, (b)
will not permit the number of shares of Common Stock authorized by the Company’s
certificate of incorporation and available for issuance upon the exercise of
Warrants to be less than the number of shares of Common Stock that Holders may
be entitled to receive upon the exercise of all outstanding Warrants; and (c)
will take all such action as may be necessary or appropriate in order that the
Company may validly and legally issue fully paid and nonassessable shares of
Common Stock upon the exercise by Holders of all outstanding Warrants.

 

Section 3.8                                    Adjustment to Warrant
Certificate.  The form of Warrant Certificate need not be changed as a result of
any adjustment made pursuant to this Article III, and Warrant Certificates
issued after such adjustment may state the same Number of Shares Per Warrant and
the same Exercise Price as are stated in any Warrant Certificates issued prior
to such adjustment.  The Company, however, may at any time make any change in
the form of Warrant Certificate that it may deem appropriate to give effect to
any such adjustment and that does not affect the substance of the Warrant
Certificate or the rights represented thereby, and any Warrant Certificate
thereafter issued, whether in exchange or substitution for an outstanding
Warrant Certificate or otherwise, may be in the form as so changed.

 

Section 3.9                                    Notices of Corporate Action.  In
the event the Company proposes to: (i) pay, distribute, or take a record of the
holders of any class of securities for the purpose of determining the holders
thereof who are entitled to receive, any dividend or other distribution, or any
right to subscribe for, purchase or otherwise acquire any shares of capital
stock or any other securities or property; (ii) consummate any Corporate
Transaction; (iii) issue or repurchase any Common Stock, Convertible Securities,
Options or any other securities the return on which is measured in whole or in
part by reference to the Common Stock; then, at least 15 days prior to the
earlier of any applicable record date or such event, as the case may be, the
Company shall mail to each Holder a notice specifying: (a) the date or expected
date on which any such payment or distribution is to be made or record is to be
taken and the amount and character of any such dividend, distribution or right;
(b) the date or expected date on which any Corporate Transaction is to take
effect and any record date therefor; (c) the time as of which any holders of
record of Common Stock and/or any other class of securities shall be entitled to
exchange their shares of Common Stock and/or other securities for the securities
or other property deliverable upon such Corporate Transaction and a description
in reasonable detail of such transaction; (d) the date of such issuance or
repurchase, together with a description of any securities to be issued or
repurchased and the consideration to be received or

 

6

--------------------------------------------------------------------------------


 

offered by the Company therefor; and (e) in each case, the expected effect on
the Number of Shares Per Warrant and the Exercise Price of each such transaction
or event, as applicable.  The Company shall update any such notice to reflect
any change in the foregoing information.

 

Article IV
Registration and Transfer

 

Section 4.1                                    Warrant Register; Transfer and
Exchange of Warrants.

 

(a)                                 The Company shall maintain its principal
place of business at 2270 Colonial Boulevard, Fort Myers, Florida, 33907, or
such other address of which the Company shall reasonably notify the Holders (the
“Principal Place of Business”), where notices, presentations and demands in
respect of the Warrants may be made upon it.  The Company shall cause to be kept
at its Principal Place of Business a register for the registration and transfer
of the Warrants (the “Warrant Register”).  The names and addresses of Holders of
Warrants shall be registered in the Warrant Register.  The Company shall record
all transfers of the Warrants in the Warrant Register, and entries in the
Warrant Register shall be conclusive and binding absent manifest error.  The
names and addresses of Holders of Warrants, the transfer thereof and the names
and addresses of transferees of Warrants shall be registered in the Warrant
Register.  The Company may treat the person in whose name any Warrant
Certificate is registered in the Warrant Register as the owner and holder
thereof and the Warrants represented thereby for all purposes, except that, if
and when any Warrant Certificate is properly assigned in blank, using a Form of
Assignment in the form of Exhibit 2 attached to the Warrant Certificate (the
“Form of Assignment”), the Company may treat the bearer thereof as the owner of
such Warrant Certificate and the Warrants represented thereby.  Warrants, if
properly assigned using the Form of Assignment, may be exercised by a new Holder
without a new Warrant Certificate first having been issued.

 

(b)                                 Upon surrender at the Principal Place of
Business of any Warrant Certificate for exchange or for registration of transfer
(together with, in the case of any transfer of all or any portion of the
Warrants represented by such Warrant Certificate, a Form of Assignment duly
filled in and signed by the Holder thereof and including, if required by the
Company, an opinion of its counsel reasonably satisfactory to the Company to the
effect that such transfer is exempt from the registration requirements of the
Securities Act), the Company, at its sole expense (including, without
limitation, the payment of any applicable issue taxes), shall execute and
deliver to or upon the order of the Holder thereof a new Warrant Certificate or
Warrant Certificates of like tenor, in the name of such Holder or as such Holder
may direct, calling in the aggregate for the number of shares of Common Stock
called for in the Warrant Certificate so surrendered.

 

7

--------------------------------------------------------------------------------


 

Section 4.2                                    Replacement of Warrants.  Upon
receipt of evidence reasonably satisfactory to the Company of the loss, theft,
destruction or mutilation of any Warrant Certificate (including an affidavit of
that fact, and in the case of loss, theft or destruction, such indemnification
as the Company may reasonably require), the Company, at its sole expense
(including, without limitation, the payment of any applicable issue taxes),
shall execute and deliver, in lieu thereof, a new Warrant Certificate of like
tenor and dated the date hereof.

 

Section 4.3                                    Required Legend.  Each Holder
hereby acknowledges that the Warrant Certificates and any certificates for
shares of Common Stock issued upon exercise of any Warrants (unless no longer
required in the opinion of counsel) shall bear a legend substantially in the
following form:

 

THE WARRANTS REPRESENTED BY THIS WARRANT CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES
LAWS AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE
ASSIGNED WITHOUT COMPLIANCE WITH THE REGISTRATION OR QUALIFICATION PROVISIONS OF
APPLICABLE FEDERAL AND STATE SECURITIES LAWS OR APPLICABLE EXEMPTIONS THEREFROM.

 

Whenever the foregoing legend is no longer required in the opinion of outside
legal counsel to any Holder, upon request of any such Holder, the Company, at
its sole expense (including, without limitation, the payment of any applicable
issue taxes), shall issue or cause to be issued in the name of and delivered to
such Holder or as such Holder may direct new Warrant Certificates of like tenor,
dated the date hereof, and/or new certificates for shares of Common Stock
without such legend.  The Company shall have the right to receive upon request a
written opinion of such outside legal counsel to the effect that the legends set
forth above are no longer required in order to maintain compliance with
applicable securities laws.

 

Section 4.4                                    Registration of Common Stock and
Warrants.  If any shares of Common Stock required to be issued upon exercise of
any Warrant require registration with or approval of any governmental authority
under any federal or state law before such shares of Common Stock may be issued,
the Company shall, at its sole expense and as expeditiously as possible, use its
commercially reasonable efforts to cause such shares of Common Stock to be duly
registered and approved.  If at any time the Common Stock is listed on any
national securities exchange, the Company, at its sole expense, shall obtain
promptly and maintain the approval for listing on each such exchange of the
shares of Common Stock issuable upon exercise of the then outstanding Warrants
and shall maintain such listing after their issuance.  For the avoidance of
doubt, the shares of

 

8

--------------------------------------------------------------------------------


 

Common Stock underlying the Warrants shall have the benefit of the registration
rights set forth in the Securityholders Agreement (as defined in the
Subscription Agreement), as it may be amended from time to time.

 

Article V
Covenants

 

Section 5.1                                    Reservation of Stock, etc.  The
Company shall at all times reserve and keep available, free from preemptive
rights, solely for issuance and delivery upon exercise of the Warrants, the
number of shares of Common Stock from time to time issuable upon exercise of all
Warrants at the time outstanding.  All shares of Common Stock issuable upon
exercise of any Warrants shall be duly authorized and, when issued upon such
exercise, shall be validly issued, fully paid, nonassessable, free from
preemptive rights, free from all taxes with respect to the issuance thereof and
free from all liens, charges and security interests created by the Company, with
no liability on the part of the holders thereof.

 

Section 5.2                                    Cooperation.  Prior to any
initial public offering of the equity securities of the Company or any of its
Subsidiaries, the Company shall use reasonable efforts to take any actions
necessary to enable any Holder representing the Required Interest to exercise
its Warrants for non-voting shares of common stock of the Company in lieu of
Common Stock on the same economic terms as provided hereunder.  If Warrants
exercisable for non-voting shares of common stock of the Company are
transferred, then the Company shall use reasonable efforts to take any actions
necessary to enable the exercise of such Warrants for Common Stock.  If any
non-voting shares of common stock of the Company are transferred, the Company
shall use reasonable efforts to take any actions necessary to convert such
non-voting shares of common stock of the Company into Common Stock.

 

Article VI
Definitions

 

Section 6.1                                    Definitions.  The following terms
have the meanings indicated below, unless the context otherwise requires:

 

“Additional Shares of Common Stock” means all shares, including treasury shares,
of Common Stock, issued or sold, or deemed to be issued or sold, by the Company
after the date hereof, whether or not subsequently reacquired or retired by the
Company, other than the shares of Common Stock issued upon the exercise of
Warrants.

 

“Agreement” or “Warrant Agreement” means this Warrant Agreement, together with
all Exhibits and Schedules hereto, as amended from time to time.

 

“Board” means the board of directors of the Company.

 

9

--------------------------------------------------------------------------------


 

“Business Day” means any day other than a Saturday or a Sunday or a day on which
commercial banking institutions in New York City are authorized or required to
be closed.

 

“Commission” means the Securities and Exchange Commission and each successor
agency.

 

“Common Stock” means the common stock of the Company, par value $0.01 per share,
any capital stock into which such Common Stock shall have been changed or
converted, any capital stock resulting from any reclassification of such Common
Stock, and all other capital stock of any class or classes of the Company the
holders of which have the right either to all or any portion of the balance of
current dividends and liquidating dividends after the payment of dividends and
distributions on any shares entitled to preference.

 

“Convertible Securities” means any evidences of indebtedness, shares of capital
stock (other than Common Stock) or other securities convertible into or
exchangeable for, directly or indirectly, shares of Common Stock.

 

“Expiration Date” means the tenth anniversary of the date hereof.

 

“Fair Market Value” of a share of Common Stock on any date means, (i) if the
Common Stock is listed on a national stock exchange, the officially quoted
closing price on such stock exchange, (ii) if the Common Stock is listed on the
NASDAQ Stock Market, the officially quoted closing price on NASDAQ, , in either
case, on the date as of which the value is to be determined (or if such date is
not a trading day, as of the immediately preceding trading day), or (iii) if the
Common Stock is not listed on either a national stock exchange or NASDAQ, the
fair market value as determined in good faith by the Board; provided that if
Holders representing the Required Interest object in writing to such
determination by the Board within ten (10) Business Days after receipt of the
information delivered pursuant to Section 3.6, (x) Fair Market Value shall be
determined by an independent nationally recognized valuation firm mutually
agreed by the Board (on behalf of the Company) and the Holders representing the
Required Interest, and (y) prior to the final determination of Fair Market Value
by such valuation firm, the Holders and the Board shall each be entitled to (a)
receive a copy of any draft appraisals, material reports and material
correspondence from such valuation firm and (b) reasonable opportunities to
discuss the appraisal with the valuation firm.  The fees, costs and expenses of
the valuation firm shall be borne equally by the Company, on the one hand, and
the objecting Holders, on the other hand.

 

“Officer” means the Chairman of the Board, the Chief Executive Officer, the
Chief Financial Officer, the President, any Vice President, the Treasurer,
Secretary or any Assistant Secretary of the Company.

 

10

--------------------------------------------------------------------------------


 

“Options” means rights, options or warrants to subscribe for, purchase or
otherwise acquire, directly or indirectly, shares of Common Stock, including,
without limitation, Convertible Securities, but excluding options issued
pursuant to the 2014 Stock Option Plan of the Company or any other equity
incentive plan approved by the Board.

 

“Person” means an individual, partnership, limited partnership, corporation,
business trust, limited liability company, limited liability company, joint
stock company, trust, estate, unincorporated association, joint venture, or
other entity.

 

“Required Interest” means Holders of a majority of the Warrants at the time
outstanding.

 

“Securities Act” means the Securities Act of 1933 and the rules and regulations
of the Commission thereunder, as amended from time to time.

 

“Subsidiary” means, with respect to any Person, any company or corporate entity
for which such Person owns, directly or indirectly, an amount of the voting
securities, other rights or interests, including pursuant to contract, which is
sufficient to elect at least a majority of its board of directors or other
governing body (or, if there are no such voting interests, more than 50% of the
equity interests of such company or corporate entity).

 

11

--------------------------------------------------------------------------------


 

Section 6.2                                    Other Definitions.  The following
terms have the meanings given to them in the sections indicated below:

 

Term

 

Section

“Agreement”

 

Preamble

“Company”

 

Preamble

“Corporate Transaction”

 

3.2(a)

“Exercise Price”

 

2.1

“Holders”

 

Preamble

“Number of Shares Per Warrant”

 

2.1

“Payment Amount”

 

2.2

“Principal Place of Business”

 

4.1

“Subscription Agreement”

 

Recitals

“Successor Company”

 

3.2(a)

“Warrants”

 

Recitals

“Warrant Certificates”

 

1.1

“Warrant Register”

 

4.1

 

Article VII
Miscellaneous

 

Section 7.1                                    Remedies.  The Company stipulates
that the remedies at law available to each Holder in the event of any default or
threatened default by the Company in the performance of or compliance with any
of the terms of this Agreement are not and will not be adequate and that, to the
fullest extent permitted by law, such terms may be specifically enforced by a
decree for the specific performance of any agreement contained herein or by an
injunction against a violation of any of the terms hereof or otherwise.  No
failure or delay on the part of any Holder, in exercising any right, power or
remedy hereunder shall operate as a suspension or waiver thereof; nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any other right, power or remedy
hereunder.  The remedies herein provided are in addition to and not exclusive of
any other remedies provided at law or in equity.

 

Section 7.2                                    No Rights or Liabilities as
Stockholder.  Nothing contained in this Agreement shall be construed as imposing
any obligation on any Holder to purchase any securities or as imposing any
liabilities on such Holder as a stockholder of the Company, whether such
obligation or liabilities are asserted by the Company or by creditors of the
Company or otherwise.

 

Section 7.3                                    Notices.  All notices, requests,
demands and other communications provided for hereunder shall be in writing and
mailed (by first class registered or certified mail, postage prepaid, return
receipt requested), sent by hand delivery, express overnight

 

12

--------------------------------------------------------------------------------


 

courier service or facsimile or email transmission, or delivered to the
applicable party, if to the Company, at its Principal Place of Business, or if
to any Holder, at the registered address of such Holder as set forth in the
Warrant Register or at such other address as shall be designated by such Holder
in a written notice to the Company (such designation to be recorded by the
Company in the Warrant Register).  All such notices, requests, demands and other
communications shall be deemed to have been validly served, given or delivered
(a) upon the earlier of actual receipt and two Business Days after deposit in
the United States mail, registered or certified mail, return receipt requested,
with proper postage paid, (b) upon receipt of transmission, when sent by
telecopy, facsimile or email transmission and followed by overnight courier,
(c) one Business Day after deposit with a reputable overnight courier with all
charges prepaid, or (d) when delivered, if hand delivered by messenger. 
Notwithstanding anything to the contrary herein, exercise of any Warrant shall
be governed by Article II.

 

Section 7.4                                    Amendments and Waivers.  This
Agreement and any term hereof may be amended, altered, modified or waived only
by an instrument in writing signed by the Company and the Required Interest;
provided, however, that no such amendment, alteration, modification or waiver
that would negatively affect the rights, interests or obligations of a Holder of
any Warrant and would treat such Holder in a discriminatory manner may be made
without the prior written consent of such Holder.  Any waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given.

 

Section 7.5                                    Binding Effect; Assignability. 
This Agreement shall be binding upon and inure to the benefit of the Company,
its successors and assigns, and the Holders from time to time of the Warrants. 
This Agreement or any rights or obligations hereunder may be assigned, in whole
or in part, by any Holder without the consent of the Company to any Person in
connection with the transfer of all or a portion of such Holder’s Warrants to
such Person.

 

Section 7.6                                    Prior Agreements.  This Agreement
constitutes the entire agreement between the parties and supersedes any prior
understandings or agreements, written or oral, concerning the subject matter
hereof.

 

Section 7.7                                    Severability.  If any provision
of this Agreement is held to be invalid or unenforceable for any reason, it
shall be adjusted rather than voided, if possible, to achieve the intent of the
parties hereto to the maximum extent possible. Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

13

--------------------------------------------------------------------------------


 

Section 7.8                                    Termination.  This Agreement
shall terminate and be of no further force and effect at the close of business
on the Expiration Date or the date on which none of the Warrants shall be
outstanding (whether by reason of the exercise thereof or the repurchase thereof
by the Company), except that the provisions of Section 7.1 (Remedies) and this
Section 7.8 (Termination) shall continue in full force and effect after such
termination.

 

Section 7.9                                    Counterparts.  This Agreement may
be executed in one or more counterparts, all of which taken together shall be
deemed to constitute one and the same instrument.

 

Section 7.10                             Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the law of the State of New York
without regard to any conflicts of law principles (whether of the State of New
York or any other jurisdiction) that would require the application of the laws
of another jurisdiction.

 

Section 7.11                             Consent to Jurisdiction.  In any action
or proceeding between the parties arising out of or relating to this Agreement
or any of the transactions contemplated hereby, each party hereby irrevocably
and unconditionally (i)  consents and submits to the exclusive jurisdiction of
the courts of the State of New York and the United States of America, in each
case located in the County of New York (and each party agrees not to commence
any action or proceeding arising out of or relating to this Agreement or any of
the transactions contemplated hereby except in such courts), and (ii)  waives
any objection to the laying of venue in the courts of the State of New York and
the United States of America, in each case located in the County of New York,
and hereby further irrevocably and unconditionally waives and agrees not to
plead or claim in any such court that any such action or proceeding brought in
any such court has been brought in an inconvenient forum.

 

[The remainder of this page was intentionally left blank.]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Warrant Agreement as
of the date first above written.

 

 

Company:

 

 

 

21st Century Oncology Holdings, Inc.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Holders:

 

 

 

Canada Pension Plan Investment Board

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

15

--------------------------------------------------------------------------------


 

Exhibit A
to Warrant Agreement

 

21st Century Oncology Holdings, Inc.
[Form of Warrant Certificate]
[Number] Warrants

 

THE WARRANTS REPRESENTED BY THIS WARRANT CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES
LAWS AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE
ASSIGNED WITHOUT COMPLIANCE WITH THE REGISTRATION OR QUALIFICATION PROVISIONS OF
APPLICABLE FEDERAL AND STATE SECURITIES LAWS OR APPLICABLE EXEMPTIONS THEREFROM.

 

THE WARRANTS REPRESENTED BY THIS WARANT CERTIFICATE ARE SUBJECT TO A WARRANT
AGREEMENT WHICH FIXES THE RIGHTS AND OBLIGATIONS OF THE COMPANY AND THE HOLDER
OF THE WARRANTS.  A COPY OF THE WARRANT AGREEMENT IS ON FILE AT THE COMPANY’S
PRINCIPAL PLACE OF BUSINESS.  ANY TRANSFER OR PLEDGE MADE IN VIOLATION OF SUCH
WARRANT AGREEMENT IS VOID.  COPIES OF THE WARRANT AGREEMENT MAY BE OBTAINED BY
ANY HOLDER WITHOUT CHARGE UPON WRITTEN REQUEST TO THE COMPANY.

 

No.       
[date]

 

This Warrant Certificate certifies that [Holder], and its permitted assigns, are
entitled to purchase from 21st Century Oncology Holdings, Inc., a Delaware
corporation (the “Company”), [number of Warrants] (as adjusted, the “Number of
Shares”) duly authorized, validly issued, fully paid and nonassessable shares of
common stock, par value $0.01 per share (the “Common Stock”), of the Company at
the purchase price per share of $0.01 (as adjusted, the “Exercise Price”), at
any time or from time to time prior to 5:00 P.M., New York City time, on the
tenth anniversary of the date hereof (such date, the “Expiration Date”), all
subject to the terms, conditions and adjustments set forth in the Warrant
Agreement, dated as of [date] (as may be amended from time to time, the “Warrant
Agreement”), by and among the Company and the holders from time to time of the
Warrants (the “Holders”).  The warrants represented by this Warrant Certificate
are warrants to purchase Common Stock (each a “Warrant” and collectively, the
“Warrants,” such term to include any such warrants issued in substitution
therefor).  The Warrants may be exercised in whole or in part in the manner, and
for the exercise price, provided in the Warrant Agreement.  The Warrants
originally issued evidence rights to purchase the Number of Shares, subject to
adjustment as provided in the Warrant Agreement.  The Warrant Agreement is
hereby incorporated by reference in and made a part of this Warrant Certificate
and is hereby referred to for a description of the rights, limitation of rights,
obligations, duties and immunities of the Company and the Holder.

 

--------------------------------------------------------------------------------


 

 

21st Century Oncology Holdings, Inc.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

Exhibit 1
to Warrant Certificate

 

Form of Election
[To be executed upon exercise or exchange of the Warrant]

 

To                                 21st Century Oncology Holdings, Inc.
[Address]

 

The undersigned registered holder of the enclosed Warrant Certificate hereby
[exchanges / exercises] [number] of the Warrants represented by such Warrant
Certificate and purchases [number](1) shares of Common Stock and / or other such
securities and property in such type, number and / or amount as provided in the
Warrant Agreement [and herewith makes payment of $[amount] therefore], and
requests that the certificates for such shares and / or other evidences of such
other securities and property, as the case maybe, be issued in the name of, and
delivered to [name], whose address is [address].

 

Dated:

 

 

 

 

 

(Signature must conform to name of holder as specified on the face of the
Warrant Certificate)

 

 

 

 

 

 

 

 

(Street Address)

 

 

 

 

 

 

 

 

(City)

(State)

(Zip Code)

 

--------------------------------------------------------------------------------

(1)              In the case of a partial exercise, a new Warrant Certificate or
Warrant Certificates, representing the unexercised portion of the Warrant, will
be issued and delivered to the holder surrendering the Warrant Certificate.

 

--------------------------------------------------------------------------------


 

Exhibit 2
to Warrant Certificate

 

Form of Assignment
[To be executed upon assignment of the Warrant]

 

To                                 21st Century Oncology Holdings, Inc.
[Address]

 

FOR VALUE RECEIVED, the undersigned registered Holder of the enclosed Warrant
Certificate hereby sells, assigns and transfers unto [name], whose address is
[address], [number] of the Warrants represented by such Warrant Certificate to
purchase shares of Common Stock of the Company and / or other such securities
and property in such type, number and / or amount as provided in the Warrant
Agreement, and, if such Warrants shall not include all of the Warrants
represented by the enclosed Warrant Certificate, the Company shall issue and
deliver a new Warrant Certificate to the undersigned of like tenor for the
remaining Warrants not transferred hereunder, and does hereby irrevocably
constitute and appoint [name] attorney, to register such transfer on the books
of the Company maintained for such purpose, with full power of substitution.

 

Dated:

 

 

 

 

 

(Signature must conform in all respects to name of holder as specified on the
face of the Warrant Certificate)

 

 

 

 

 

 

 

 

(Street Address)

 

 

 

 

 

 

 

 

(City)

(State)

(Zip Code)

Signed in the Presence of:

 

 

 

 

 

 

 

Acknowledged and Accepted:

 

 

 

21st Century Oncology Holdings, Inc.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------